DETAILED ACTION
Claims 1-20 are present for examination at this time. 
Claims 1-8 and 10-20 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for  priority under 35 U.S.C. 119 is acknowledged.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2021 has been entered.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 16. 19, and 20 recite in part the limitation relating to “all TRPs”.  This phrase “based on a user specific pattern for navigating to the graphical object on the display screen of the electronic device as biometric data.”
This phrase does not appear in the specification as originally filed.  There are no equivalent phrases for this either. For that matter, “biometric” is mentioned 4 times in the specification and in none those instances is there a connection between a user specific pattern as biometric data that is used for “navigating to the graphical object on the display”
“User authentication is required for many applications. For example, user authentication is required if a user wants to log-in to a service such as a webmail service or a data storage. Conventionally, a user needs to enter a password for authentication, which is time consuming and hard for some users (e.g. children). For some applications, a biometric signature such as a user’s fingerprint or a user’s face may be used instead of a password. The biometric signature is unique per individual and can, hence, not be specific for each service. Further, dedicated hardware (e.g. a scanner or a three-dimensional camera) is required to detect the biometric signature.” (Specification at page 1 ll. 15-22)



There is no support in the specification for the notion that the “navigating to the graphical object” is in any way, shape, or form connected to the biometric data.”  The amended claims are the first time this concept appears, which therefore makes this new matter.  New matter is prohibited under 35 U.S.C. § 112.
There is no support in the specification for the notion that the “navigating to the graphical object” is in any way, shape, or form connected to the biometric data.”  The amended claims are the first time this concept appears, which therefore makes this new matter.  New matter is prohibited under 35 U.S.C. § 112.
As this flaw is present in all independent claims, the flaw extends to all dependent claims as well.  This results in claims 1-20 all being rejected under this section of 35 U.S.C. § 112.
Claims 1, 16. 19, and 20 (Claims 1 and 19 independent), are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  The following is a quotation of the second paragraph of 35 U.S.C. 112:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1, 16. 19, and 20 recite in part the limitation relating to “all TRPs”.  This phrase “based on a user specific pattern for navigating to the graphical object on the display screen of the electronic device as biometric data.”
There is no explanation in the specification for how biometric patterns navigate to a graphical object.
This claimed limitation does not appear in the specification as originally filed.  There are no equivalent phrases for this either. For that matter, “biometric” is mentioned 4 times in the specification and in none those instances is there a connection between a user specific pattern as biometric data that is used for “navigating to the graphical object 
on the display”
“User authentication is required for many applications. For example, user authentication is required if a user wants to log-in to a service such as a webmail service or a data storage. Conventionally, a user needs to enter a password for authentication, which is time consuming and hard for some users (e.g. children). For some applications, a biometric signature such as a user’s fingerprint or a user’s face may be used instead of a password. The biometric signature is unique per individual and can, hence, not be specific for each service. Further, dedicated hardware (e.g. a scanner or a three-dimensional camera) is required to detect the biometric signature.” (Specification at page 1 ll. 15-22).

“Authenticating the user based on the captured data is a behavioural biometric technique that does not require dedicated hardware at the 

There is no support in the specification for the notion that the “navigating to the graphical object” is in any way, shape, or form connected to the biometric data.”  It is unclear if the pattern that a user is following is based on biometric data (e.g., tracing a pattern of a fingerprint) or if biometric data is being read while the user completes tracing a pattern (e.g., the user’s fingerprint is being read while they trace out any given patter).  Support for neither is in the specification.
As this flaw is present in all independent claims, the flaw extends to all dependent claims as well.  This results in claims 1-20 all being rejected under this section of 35 U.S.C. § 112.
For the purposes of examination this limitation was interpreted as “based on a user specific pattern 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 8, 11, 16, 19, and 20 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Holographic Object and User Action Combination-Based Authentication Mechanism by Sundararajan and Saraya US2020/0134156A1 (“Saraya”) in view of “Directional Touch Unlocking for Electronic Devices” by Kuscher and Warr US2015/0128255A1 (“Kuscher)
 
With regard to claims 1, 16. 19, and 20, Saraya discloses a method for authenticating a user of an electronic device, an electronic device for authenticating a user of the electronic device, and a server for authenticating a user of an electronic device,  related to comprising:
based on a user specific pattern for navigating to the graphical object on the display screen of the electronic device as biometric data. (Saraya at ¶48 where the data used for authentication can be biometric data “The data can be a sequence of captured image, biometric, and/or other data (e.g., with each taking a predetermined amount of time after the previous data capture) or, alternatively, a stream of data.” Note as discussed infra for the purposes of examination this limitation was interpreted as “based on a user specific pattern 
	Saraya does not explicitly state that which is known in the art of communications as taught by Kuscher. Kuscher discloses:
[that the graphical object is]  in the graphical representation on the display screen on the electronic device (Kuscher at Fig 5 and ¶¶26-27).


Reasons to Combine: Saraya and Kuscher are from similar fields of endeavor, using graphical object tests as a means to unlock a locked phone.  However, the holographic 

With regard to claim 3 , Saraya in view of Kuscher discloses the method of claim 1, wherein the graphical object is located inside the displayed section of the graphical representation together with one or more obstacles (Saraya at ¶56 where the objects are on the screen).
With regard to claim 8 , Saraya in view of Kuscher discloses the method of claim 1, wherein authenticating the user based on the captured data comprises:	transmitting the data captured from the one or more sensors of the electronic device and/or the one or more input devices of the electronic device from the electronic device to a server for comparing the captured data with reference data for the user;	and receiving data related to an authentication result from the server at the electronic device (see figures 2 and 4 where the graphical images are generated at the server and sent to the mobile device).
With regard to claim 11 .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Saraya in view of Kuscher and further in view of “Authentication Methods and Systems Using Interactive Three-Dimensional Environments” by Zhu and Gurary US2018/0285538 (“Zhu”) and further in view of official notice as evidenced by Super Mario Brothers  Manual
With regard to claim 2 , while Saraya in view of Kuscher discloses the method of claim 1, neither Saraya nor Kuscher explicitly states that which is known in the art of communications as taught by .  discloses: wherein the graphical representation is changeable (Zhu at ¶31 where different environments can be changed to);
and wherein the graphical object is located outside the initially displayed section of the graphical representation (Zhu at ¶31 where the user can warp between different areas, i.e., not the same area as initially displayed.  Examiner notes that one of ordinary skill in the art understands this to mean that in an artificial video environment the whole of the possible locations are not displayed at once, e.g., the user in Super Mario Brothers could move rightward to locations that weren’t visible on the screen prior to mov3ment.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Saraya in view of Kuscher and further in view of “Hardening Security Images” by Leddy US2012/0251212A1 (“Leddy”)
With regard to claim 5 , While Saraya in view of Kuscher discloses the method of claim 1, neither Saraya nor Kuscher explicitly states that which is known in the art of communications as taught by Leddy.  Leddy discloses: wherein the location of the graphical object within the graphical representation is determined by the user within an enrolment session (Leddy at ¶55).
Reasons to Combine: Leddy and Saraya are from similar fields of endeavor, using graphics to authenticate a user.  Using a preset enrollment image can help increase security as it is a preset agreed upon type of authentication that in theory the valid would only know.  Therefore in order to add a user friendly improvement to the level of .

Claims 6 and 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Saraya in view of Kuscher and further in view “Input Method” by Geiss et al., US2015/0084864 (“Geiss”)
With regard to claim 6, While Saraya in view of Kuscher discloses the method of claim 1, neither Saraya nor Kuscher explicitly states that which is known in the art of communications as taught by Geiss. Geiss discloses method of claim 1, wherein the location of the graphical object within the graphical representation is different for each authentication session (Geiss at ¶44 where every authenticating image can be random or different.)
Reasons to Combine: Geiss and Saraya are from similar fields of endeavor, using graphics to authenticate a user.  Changing the image for another session,  be it random or different prevents the compromising of a previously used image, thus enhancing security. The whole point of using authentication in the first place is to have security and this step enhances that.  Therefore in order to enhance the the level of security it would have been obvious to one of ordinary skill in the art to combine Geiss with Saraya.
With regard to claim 7 , While Saraya in view of Kuscher discloses the method of claim 1, neither Saraya nor Kuscher explicitly states that which is known in the art of communications as taught by  Geiss. Geiss discloses wherein the location of the graphical object within the graphical representation is random (Geiss at ¶44 where every authenticating image can be random or different.)Reasons to Combine: Geiss and Saraya are from similar fields of endeavor, using graphics to authenticate a user.  Changing the image for another session,  be it random or different prevents the compromising of a previously used image, thus enhancing security. The whole point of using authentication in the first place is to have security and this step enhances that.  Therefore in order to enhance the level of security it would have been obvious to one of ordinary skill in the art to combine Geiss with Saraya.

Claims  10, 12-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Saraya in view of Kuscher and further in view of “Method And System For The Behaviour-Based Authentication Of A User” by Paeshcke and Schnjakin US2020/0100104A1
With regard to claim 10 , While Saraya in view of Kuscher discloses the method of claim 8, neither Saraya nor Kuscher explicitly states that which is known in the art of communications as taught by Paeshcke. Peaschke discloses: wherein the reference data for the user is a machine-learning model of the user (Paeschke at ¶20 and ¶¶24-25 where the system uses machine learning to train the system based on the movmements of the user)
Reasons to Combine: Paeschke and Saraya are from similar fields of endeavor, using advanced technieque to authenticate a user.  Paeschke at ¶¶2,5 states the purposed of applying machine learning to the gestures is to enhance security and hopefully prevent the guessing/predictability of the security measures,thus enhancing security. The whole point of using authentication in the first place is to have security and this step enhances that.  Therefore in order to enhance the level of security it would have been obvious to one of ordinary skill in the art to combine Paeschke with Saraya.
With regard to claims 12 and 17 , While Saraya in view of Kuscher discloses the methods of claim 11 and 16, neither Saraya nor Kuscher explicitly states that which is known in the art of communications as taught by Paeshcke. Peaschke discloses: wherein the reference data for the user is a machine-learning model of the user (Paeschke at ¶20 and ¶¶24-25 where the system uses machine learning to train the system based on the movmements of the user)Reasons to Combine: Paeschke and Saraya are from similar fields of endeavor, using advanced technieque to authenticate a user.  Paeschke at ¶¶2,5 states the purposed of applying machine learning to the gestures is to enhance security and hopefully prevent the guessing/predictability of the security measures,thus enhancing security. The whole point of using authentication in the first place is to have security and this step enhances that.  Therefore in order to enhance the level of security it would have been obvious to one of ordinary skill in the art to combine Paeschke with Saraya.
With regard to claims 13 and 18 , While Saraya in view of Kuscher discloses the methods of claim 12 and 17, neither Saraya nor Kuscher explicitly states that which is known in the art of communications as taught by Paeshcke. Peaschke discloses: wherein the method further comprises determining the machine-learning model based on training data of the user that is collected at the electronic device (Paeschke at ¶20 and ¶¶24-25 where the system uses machine learning to train the system based on the movmements of the user)Reasons to Combine: Paeschke and Saraya are from similar fields of endeavor, using advanced technieque to authenticate a user.  Paeschke at ¶¶2,5 states the purposed of applying machine learning to the gestures is to enhance security and hopefully prevent the guessing/predictability of the security measures,thus enhancing security. The whole point of using authentication in the first place is to have security and this step enhances that.  Therefore in order to enhance the level of security it would have been obvious to one of ordinary skill in the art to combine Paeschke with Saraya.
With regard to claim 14 , While Saraya in view of Kuscher discloses the method of claim 11, neither Saraya nor Kuscher explicitly states that which is known in the art of communications as taught by Paeshcke. Peaschke discloses: wherein the reference data for the user is training data of the user that is collected at the electronic device (Paeschke at ¶20 and ¶¶24-25 where the system uses machine learning to train the system based on the movmements of the user)Reasons to Combine: Paeschke and Saraya are from similar fields of endeavor, using advanced technieque to authenticate a user.  Paeschke at ¶¶2,5 states the purposed of applying machine learning to the gestures is to enhance security and hopefully prevent the guessing/predictability of the security measures,thus enhancing security. The whole point of using authentication in the first place is to have security and this step enhances that.  Therefore in order to enhance the level of security it would have been obvious to one of ordinary skill in the art to combine Paeschke with Saraya.
With regard to claim 15 , While Saraya in view of Kuscher discloses the method of claim 13, neither Saraya nor Kuscher explicitly states that which is known in the art of communications as taught by Paeshcke. Peaschke discloses::	collecting training data for the user at the electronic device, wherein collecting the Reasons to Combine: Paeschke and Saraya are from similar fields of endeavor, using advanced technieque to authenticate a user.  Paeschke at ¶¶2,5 states the purposed of applying machine learning to the gestures is to enhance security and hopefully prevent the guessing/predictability of the security measures,thus enhancing security. The whole point of using authentication in the first place is to have security and this step enhances that.  Therefore in order to enhance the level of security it would have been obvious to one of ordinary skill in the art to combine Paeschke with Saraya.

Response to Arguments
Examiner has read and considered Applicant’s arguments.  Applicant's arguments mostly involve discussing why the previously cited prior art documents fail to disclose the amended limitations.  Examiner does not find this argument persuasive and has mapped the amended limitation (as interpreted in light of indefiniteness) to the Saraya reference.  Other arguments presented are a response to the analysis for proposed after final amendments that have not been embraced.  As those limitations are not in front of the examiner for examination at this time, addressing them has been mooted. Examiner notes that at page 9 of the remarks that Applicant’s representative has provided an argument as to the alleged improvement present in the amendments, but this does not provide support for that concept in the specification. A passing reference is made to ¶32 of the PG pub for this application, but no analysis as to whey ¶32 provides support for the amendment. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2642